Name: Council Regulation (EEC) No 310/78 of 14 February 1978 amending Regulation (EEC) No 878/77 as regards the exchange rates to be applied for tomato concentrates and isoglucose
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  beverages and sugar;  tariff policy;  foodstuff
 Date Published: nan

 17. 2 . 78 Official Journal of the European Communities No L 46/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 310/78 of 14 February 1978 amending Regulation (EEC) No 878/77 as regards the exchange rates to be applied for tomato concentrates and isoglucose exists in respect of the former ; whereas, in view of the current wording of Article 2 (6) of Regulation (EEC) No 878 /77 , it would follow that in the absence of a marketing year, the new representative rate fixed for the pound sterling would not apply to the two above ­ mentioned sectors from the same date ; whereas such differentiation should be avoided ; Whereas the Monetary Committee will be consulted , and , in view of the urgency involved , the envisaged measures should be adopted in accordance with the conditions laid down in Article 3 (2) of Regulation No 129 , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and of the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2 ), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas pursuant to Article 2 (5) of Council Regula ­ tion (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ), as last amended by Regulation (EEC) No 179/78 (4), a new representative rate applies in Italy to skinned tomatoes from 1 February 1978 ; whereas, however, in the case of tomato concentrates for which a marketing year exists , the new rate should apply only from the begin ­ ning of the said marketing year, that is from 1 July 1978 ; Whereas this differential treatment of products in the same sector is contrary to the sound management of the markets of these products ; whereas to avoid this inconvenience, the new rate for tomato concentrates should be applied from a date which is as close as possible to that adopted for skinned tomatoes ; Whereas, as regards the minimum price to be observed on importation , such measures should not be applied to operations in respect of which import licences have already been applied for before the entry into force of this Regulation ; Whereas the isoglucose sector is closely linked with the sugar sector ; whereas , however, no marketing year Article 1 In Article 2 ( 5) of Regulation (EEC) No 878 /77 , (d) and (e) shall be replaced by the following : '(d) subject to (e) and ( f), the beginning of the 1978 /79 marketing year for the other products for which the marketing year has not yet commenced on the day of the entry into force of Regulation (EEC) No 178 /78 ; (e) 20 February 1978 for tomato concentrates ; (f ) the date of the entry into force of Regulation (EEC) No 178/78 :  for milk and milk products, beef and veal , pigmeat, and sugar ;  for the additional aid referred to in Article 1 (2) of Regulation (EEC) No 251 1 /69 (5 ) ;  in all other cases not mentioned above.'( ») OJ No 106, 30 . 10 . 1962, p . 25.53/62 .(2 ) OJ No L 263 , 19 . 9 . 1973 , p. 1 . (3 ) OJ No L 106, 29 . 4 . 1977 , p. 27 . (4 ) OJ No L 26, 31 . 1 . 1978 , p. 3 . ( 5 ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . No L 46/2 Official Journal of the European Communities 17. 2. 78 Article 2 Article 2 (6) of Regulation (EEC) No 878/77 shall be replaced by the following : '6 . The representative rate for the pound sterling, fixed by Regulation (EEC) No 179/78 , shall apply with effect from : (a) 1 July 1978 for isoglucose ; (b) 1 August 1978 for eggs, poultry, ovalbumin and lactalbumin ; (c) 16 December 1978 for wine ; however, other dates may be laid down for the distillation operations ; (d) 1 January 1979 for fishery products ; (e) subject to the provisions laid down under (f), the beginning of the 1978/79 marketing year for the other products for which the marketing year has not yet commenced on the day of the entry into force of Regulation (EEC) No 179/78 ; ( f ) the date of application of the prices for the 1978/79 marketing year for beef and veal and for milk and milk products, and the date appli ­ cable to milk and milk products for pigmeat and for all other cases not mentioned above.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, as regards the minimum price on importa ­ tion fixed for tomato concentrates, this Regulation shall apply only to operations carried out under cover of an import licence for which an application is lodged, within the meaning of Article 6 of Commis ­ sion Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the applica ­ tion of the system of import and export licences and advance fixing certificates for agricultural products ( ! ), as last amended by Regulation (EEC) No 1 470/77 (2), on or after 20 February 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1978 . For the Council The President P. DALSAGER ( 1 ) OJ No L 25, 31 . 1 . 1975, p . 10 . (2 ) OJ No L 162, 1 . 7 . 1977, p . 11 .